Name: COMMISSION REGULATION (EEC) No 1070/93 of 30 April 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichokes, melons, strawberries, apricots and peaches
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 108/1151 . 5. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1070/93 of 30 April 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, artichokes, melons, strawberries, apricots and peaches toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica ­ tion of the provisions of Community law to the Canary Islands (8), as amended by Regulation (EEC) No 284/92 (9), the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; conse ­ quently the information concerning products from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the Management Committee for Fruit and Vege ­ tables, has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), as amended by Regulation (EEC) No 38 1 8/92 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (3), as amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons, strawberries, apricots and peaches are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (*), as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'SIM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 674/93 Q lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 2 May 1993 for the above products ; whereas in view of last expected exports from Spain to the rest of the Community with the exception of Portugal, and of the Community market situation, a period I should be fixed for the melons and the artichokes ; Whereas, on the basis of the abovementioned criteria a period I and II should be determined for tomatoes, a period II and III should be determined for strawberries, a period I and II should be determined for apricots and a period I and II should be determined for peaches respec ­ tively until 20 June ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods, given the sensitivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For melons and artichokes covered by the CN code set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries covered by CN codes 0810 10 90 and CN code 0810 10 10, tomatoes covered by CN code 0702 00 10, apricots covered by CN code 0809 10 00 and peaches covered by CN code ex 0809 30 00 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 1 . For consignments of the products referred to in Article 1 from Spain to the rest of the Community O OJ No L 312, 27. 10 . 1989, p. 6. (2) OJ No L 387, 31 . 12. 1992, p. 15. (3) OJ No L 86, 31 . 3 . 1989, p . 35. 0 OJ No L 387, 31 . 12. 1992, p. 47. 0 OJ No L 379, 28. 12. 1989, p. 20. 0 OJ No L 313, 14. 11 . 1991 , p. 13 . o OJ No L 72, 25. 3 . 1993, p . 15. (8) OJ No L 171 , 29. 6. 1991 , p. 1 . 0 OJ No L 31 , 7. 2. 1992, p. 6. No L 108/116 Official Journal of the European Communities 1 . 5. 93 market, with the exception of Portugal, Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. Article 3 This Regulation shall enter into force on 3 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993. For the Commission Rene STEICHEN Member of the Commission 1 . 5. 93 Official Journal of the European Communities No L 108/117 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 3 May to 20 June 1993 Description of product CN code Period Artichokes 0709 10 00 I Melons 0807 10 90 I Description of product CN code Indicative ceiling (tonnes) Period Tomatoes 0702 10 10 3. 5. - 9. 5. 1993 : 5 000 II 10. 5. - 16. 5 . 1993 : 5 000 II 17. 5.- 20. 6.1993 :  I Strawberries 0810 10 90 3.5,- 9.5.1993 : 18 400 III and 10.5.- 16.5.1993 : U 000 III 0810 10 10 17. 5. - 23. 5. 1993 : 8 000 II 24. 5. - 20. 6 . 1993 :  I Apricots 0809 10 00 3. 5. - 30. 5 . 1993 :  I 31.5. - 6.6.1993 : 4 600 II 7.6.- 13.6.1993 : 4 600 II 14. 6. - 20. 6. 1993 : 4 600 II Peaches (excluding ex 0809 30 00 3. 5.  23. 5. 1993 :  I nectarines) 24. 5. - 30. 5 . 1993 : 9 900 II 31.5.- 6.6.1993 : 9 200 II 7.6.- 13.6.1993 : 8 000 II 14. 6. - 20. 6. 1993 : 7 500 II